                                           Entered on Docket
                                           August 06, 2020
                                           EDWARD J. EMMONS, CLERK
                                           U.S. BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF CALIFORNIA


                                           Signed and Filed: August 6, 2020
1

2

3

4                                        __________________________________________
                                         HANNAH L. BLUMENSTIEL
5                                        U.S. Bankruptcy Judge

6

7                             UNITED STATES BANKRUPTCY COURT
8                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
9    In re:                                    ) Case No. 19-30625 HLB
                                               )
10   JEFFREY E. DEWEESE,                       ) Chapter 13
                                               )
11                       Debtor.               )
                                               )
12
                 ORDER GRANTING DEBTOR’S MOTION FOR ENTRY OF ORDER
13                APPROVING SECOND STIPULATION BETWEEN DEBTOR AND
14
                          SAINT FRANCIS MEMORIAL HOSPITAL

15
             This case comes before the court on Debtor Jeffrey E.

16
     DeWeese’s Motion for Entry of Order Approving Second

17
     Stipulation Among Debtor and Saint Francis Memorial Hospital.1

18
     The court has reviewed the Motion and its supporting

19
     declaration and exhibits (including the proposed Stipulation),

20
     as well as the Notice pertaining to the Motion.2

21
             The court finds that the Notice was properly served.                     The

22
     court further finds that the compromise evidenced in the

23
     Stipulation is fair and reasonable, and that consideration of

24

25

26
     1   Dkt. 109 (the “Motion”).
27
     2   Dkt. 110 (the “Notice”).
28




Case: 19-30625     Doc# 112    Filed: 08/06/20- 1 -
                                                Entered: 08/06/20 08:09:46    Page 1 of
                                            3
1    the factors set forth in A&C Properties3 justifies granting the
2    Motion and approving the Stipulation.
3            Accordingly, the court ORDERS as follows:
4            1.    The Motion is hereby GRANTED and the Stipulation
5    hereby APPROVED.
6            2.    The parties to the Stipulation are hereby AUTHORIZED
7    to take whatever actions (including, but not limited to, the
8    execution of documents) are necessary to effectuate the terms
9    of this order.
10

11                                  **END OF ORDER**
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   3   Martin v. Kane (In re A&C Props.), 784 F.2d 1377, 1381 (9th Cir. 1986).



Case: 19-30625     Doc# 112   Filed: 08/06/20- 2 -
                                               Entered: 08/06/20 08:09:46   Page 2 of
                                           3
                            Court Service List
[None]




Case: 19-30625   Doc# 112   Filed: 08/06/20   Entered: 08/06/20 08:09:46   Page 3 of
                                         3
